DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pg. 6, with respect to the Objections to the Claims of claims 1 and 11 have been fully considered and are persuasive.  The objections to claims 1 and 11 have been withdrawn in view of amendment.
Applicant’s arguments and amendments, see pgs. 10-12, with respect to the  Non-Obviousness of the Claims by rejection under 35 U.S.C. 103 of claims 1-14 by Sumanaweera et al. (US 6,159,152) in view of Friemel (US 6,162,174) and claims 16-18 by Sumanaweera and Friemel in view of  Buckton et al. (US 2012/0150036) have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 recite “the region of interest being stabilized based on the stabilization information to maintain the region of interest at a predetermined position within the composite image.” However, there is insufficient description in Applicant’s specification to determine how the region of interest is maintained at a predetermined interest. The only reference to this claim element is paragraph [0091], as pointed out in Applicant’s remarks. There is an absence of code or algorithm to convey how this is achieved, and one of ordinary skill in the art is not apprised of how to “maintain the region of interest at a predetermined position within the composite image.” As per MPEP 2161.01, “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed,” whereby “[a]n algorithm is defined, for example, as ‘a finite sequence of steps for solving a logical or Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008).” Further, the only mention of algorithms in the disclosure pertains to “a smoothing algorithm” ([0036], [0037], [0109], [0134]-[0137], [0157]), tracking the region of interest ([0047], [0111], [0112]), and filling out parts of the composite image that do not contain pixel values ([0088], [0110]). These ‘algorithms’ do not address how the region of interest is maintained at a predetermined position. Additionally, “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)” (MPEP 2161.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera et al. (US 6,159,152) in view of Friemel (US 6,162,174) and Jago (WO 2003047433).
Regarding claims 1 and 11, Sumanaweera teaches an ultrasound imaging system and corresponding method for stabilising a region of interest as a “method…for registration of 
Sumanaweera further teaches the method comprising obtaining stabilization information for compensating motion of a region of interest in a sequence of ultrasound images (bolded text not taught) “based on the identification of a particular feature or feature pattern,” wherein “relative motion is estimated by correlating the feature pattern with another image in various relative positions” (Col 1 lines 59-62). Further, as per the flowchart of Fig. 3, “[i]n step 40, a features within a first frame of the ultrasound data is indentured” and “[t]he motion between the first frame of ultrasound data and a second frame of ultrasound data is estimated in step 42. This estimated motion corresponds to the stabilization information based on the definition from applicant’s specification: “The stabilization information may, for example, be data representing a change in position, location and/or orientation of the region of interest within the sequence of ultrasound images” ([0018]). Sumanaweera further teaches that the sequence of ultrasound images comprising a current image and at least one previous image (“each image 12 is acquired sequentially in time as the transducer 22 is translated generally in the azimuthal direction,” Col 3 lines 50-52). Under the broadest reasonable interpretation of the claim language, the cited “feature or feature pattern” encompasses the region of interest, while stabilization information is being interpreted as “the relative motion” estimated between the “feature or feature pattern” in sequential images. Sumanaweera further teaches that the region of interest comprises less than the entirety of the current image and the at least one previous image: “The feature or feature pattern is represented by fewer than all of the data within a frame of data” (Col. 1, lines 57-59), whereby “a frame of data” corresponds to one B-mode ultrasound image.
generating of the current image and the at least one previous image, the composite image comprising the region of interest, the region of interest being stabilized based on the stabilization information in Col 2 lines 30-40: “The motion of one image relative to the other image is estimated by correlating the identified feature 14 in the first image 16 with the second image 18” and “the estimated motion is used to generate the composite image 10.” The reference further describes that “at least a portion of the feature 14 in each image 12 is presented in at least one of the other adjacent images 12” (Col 2 lines 26-29).
Sumanaweera further teaches the method comprising wherein the composite image has predetermined dimensions (under broadest reasonable interpretation necessarily including the dimensions of each individual ultrasound scan included in the composite image, based on the probe array utilized, how it is manipulated in the scan, and image reconstruction), the predetermined dimensions being larger than the dimensions of at least the current image (“by registering data associated with the transducer array at various positions along the azimuthal axis, a larger compound image may be generated,” Col 1 lines 18-20)  and, wherein pixel values of the current image that fall within the field of view of the composite image are updated in the composite image and pixel values of the current image that fall outside the field of view of the composite image are discarded: “Typically, most of the older ultrasound data will almost exactly match the newer ultrasound data, but a small non-overlapping region will be present which represents ultrasound data acquired at the older image position which could not be acquired at the newer image position. Preferably, during the writing of the older data over the newer data, only the non-overlapping region is written” (Col 7 lines 28-35). Likewise, a small non-overlapping region will be present which represent ultrasound data acquired by the newer image position which was not acquired by the older image position. Therefore, the composite image of pixel values of the current image that fall outside the field of view of the composite image, “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display” (Col 7 lines 43-46) suggesting that it is inherent to the method of Sumanaweera that data not encompassed by the field of view of the composite image, and therefore not included in the composite image, in not retained. 
The additional elements of claim 11, namely the non-transitory computer readable medium encoded with computer readable program instructions and at least on processor configured to execute the computer readable program instruction are inherently taught by the “control processor 32” that “controls the operation of various components of the ultrasound system 20” and “also processes ultrasound data for generation of a composite image” (Col. 3 lines 14-17). The processor necessarily includes algorithms for executing the method taught by Sumanaweera of ultrasound system 20 in Fig. 2. Sumanaweera refers to the “control” as “control signal” (Col. 2 line 50) and “control instructions” (Col. 1 line 56).
However, Sumanaweera does not explicitly teach the aspects of stabilizing a region of interest, compensating motion of a region of interest, or the region of interest being stabilized based on stabilization information. 
Friemel, which discloses a method for producing three-dimensional ultrasound images by compensating for movement of the ultrasound probe or an object of interest (Col 2 lines 57-59), discloses “data for one or more sequential ultrasound images are created and stored,” wherein “stored data are then analyzed to calculate a number of movement vectors that describe the movement of an object between sequential images. Each image is then compensated for the Stabilization information is being further interpreted as the “movement vectors that describe the movement of an object between sequential images.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
However, neither Sumanaweera, nor Friemel teach maintain[ing] the region of interest at a predetermined position within the composite image. Jago is relied on instead, as it discloses “ultrasonic diagnostic imaging systems which produce images that are stabilized in the presence of probe or anatomical motion” (pg. 1, lines 2-3). Specifically, Jago teaches via Figs. 2a and 2b (reproduced below) and accompanying text in the last paragraph of pg. 4 and first paragraph of pg. 5 the stabilization of a single region of interest (i.e., 83, 85, and 87) in images of the heart (i.e., 82, 84, and 88) taken successively as the heart or probe moves. In Fig. 2b, “each successive image 82, 84, 88 of the heart is displayed in the same position as the previous heart image, with the heart valve located in the same position 83, 85, 87 in the successive images” (pg. 5, lines 9-11). Thus, the region of interest 83,85,87 is centered in the frame after stabilization relative to the different positions for the heart and region of interest depicted in Fig. 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the composite image formation of Sumanaweera with the stabilization method of Jago wherein the region of interest is fixed at a 

    PNG
    media_image1.png
    326
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    382
    media_image2.png
    Greyscale

Figs. 2a and 2b of Jago et al. 

Regarding claim 2, Sumanaweera further teaches that each ultrasound image is associated with a respective field of view, and wherein the composite image comprises, for areas outside the field of view of the current image, data from the at least one previous image as described above for claim 1 in Col 7 lines 28-35. 
With regard to claim 3, Sumanaweera further teaches that the generating a composite image comprises determining an overall field of view of the composite image based on the predetermined dimensions in Col 7 lines 43-46 as above for claim 1: “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display,” wherein, under broadest reasonable interpretation of predetermined dimensions, the individual frames are necessarily comprised of dimensions based on the probe array utilized, and therefore the Sumanaweera 
With respect to claim 4, Sumanaweera further teaches that the generating the composite image comprises stabilising the region of interest in the current image based on the stabilization information (bolded text not taught) in Col 1 lines 56-67: “A feature or feature pattern, such as one or more structural edges, is identified in one image. The feature or feature pattern is represented by fewer than all of the data within a frame of data. Based on the identification of a particular feature or feature pattern, relative motion is estimated by correlating the feature pattern with another image in various relative positions...The frames of data are registered and compounded to generate the panoramic field of view image as a function of the estimated motion.” Here, the “panoramic field of view image” of the compounded frames is encompassed by broadest reasonable interpretation of the composite image. Also, as described above in claim 1, stabilization information is interpreted to include the ‘estimated relative motion.’ Finally, Col 2 lines 30-36 describe that “to register one image 12, such as image 16, relative to another image 12, such as image 18, at least one portion of the feature 14 or another feature within the image 16 is identified,” and that “the motion of one image relative to the other image is estimated by correlating the identified feature 14 in the first image 16 with the second image 18.”  In other words, the feature – or region of interest – is common to both images in the sequence and is therefore stabilized to produce the composite image.  
However, Sumanaweera does not teach generating the composite image by compositing the stabilised current image with the at least one previous image. Instead, Friemel teaches in Col 1 lines 60-67 that “the stored data” from ultrasound images “are then analyzed to calculate a number of movement vectors that describe the movement of an object between sequential 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
Regarding claim 5, Sumanaweera further teaches processing image data of the current image and the at least one previous image in accordance with a smoothing algorithm in Col 7 lines 47-49: “In one embodiment, a smooth interpolation scheme is used at the boundaries of overlapping and non-overlapping regions,” wherein the smooth interpolation scheme is analogous to a smoothing algorithm. 
With regard to claim 6, Sumanaweera further teaches that the obtaining stabilisation information comprises determining a location of the region of interest in the current ultrasound image, determining a location of the region of interest in an immediately previous ultrasound image from the at least one previous image, and determining a change in location of the region of interest from the immediately previous ultrasound image to the current ultrasound image to generate stabilisation information: “In step 40, a feature within a first frame of ultrasound data is identified. The motion between the first frame of ultrasound data and a second frame of 
Regarding claim 7, Sumanaweera further teaches wherein the stabilization information comprises a vector indicative of a relative translation of the region of interest in the current ultrasound image with respect to an immediately previous ultrasound image: “The ultrasound data associated with the identified feature locations is selected” and “the selected ultrasound data is correlated with ultrasound data in the second frame of ultrasound data” (Col 5 lines 43-47). Further, “the motion between the two frames of ultrasound data is estimated by comparing the identified ultrasound data from the first frame of ultrasound data in different relative positions to the second frame of ultrasound data” (Col 5 lines 51-54) wherein “a correlation value is determined” based on the lowest correlation from “the first frame of ultrasound data…translated and rotated to various positions” (emphasis added; Col 5 lines 61-64). Under the broadest reasonable interpretation of a vector, the translations and rotations of the identified ultrasound data (i.e., the feature representing the region of interest that is at least partially common sequential ultrasound images) make up the inherent characteristic of magnitude and direction of a vector. Therefore, the correlation identified between the first and second ultrasound frame data vector indicative of a relative translation of the region of interest in the current ultrasound image with respect to an immediately previous ultrasound image. 
Alternatively, Friemel discloses that “One or more movement vectors are…calculated that describe how an object of interest changes position between a first image of the pair of sequential images and a second image of the pair of sequential images” (Col 1 lines 49-53).
With respect to claim 8, Sumanaweera further teaches wherein the generating the composite ultrasound image is based on the current ultrasound image and no more than five previous ultrasound images from the at least one previous image in Col 2 lines 21-23: “The composite image 10 comprises four joined images 12. More or a[sic] few images 12 may be used.” Therefore, “four joined image” falls within the range of the claim. 
Regarding claim 9, Sumanaweera further teaches obtaining an identification of the region of interest in the current ultrasound image, and optionally wherein the identification of the region of interest is performed by either receiving a user input indicative of a region of interest or performing a segmentation of image data of an ultrasound system: “The feature identified in step 40 preferably includes an edge or other identifiable structure, such as associated with tissue, in the scanned region. The feature may comprise a plurality of features or a feature pattern” (Col 4 lines 18-20). It is well-known in the art that segmentation of image data produces boundaries in images based on grouped regions of pixels, and is therefore inherent to the method of identifying the edge of a feature (i.e., a boundary of a region of interest) of Sumanaweera. Although the reference does not explicitly disclose the identification of the region of interest by receiving a user input, because of the alternative claim language, providing evidence for only the segmentation of image data is sufficient for rejection. 
the method is a 3D ultrasound imaging method and the stabilisation information is for compensating a 3D motion of a region of interest in a sequence of 3D ultrasound images (bolded text not taught): First, “the transducer 22 comprises one of a one-dimensional, two-dimensional or 1.5 D transducer” (emphasis added; Col 2 lines 52-53). Two-dimensional transducers inherently provide 3D ultrasound data. Further, Sumanaweera states that “the processing for generating a panoramic field of view composite image in two dimensions may be used for three dimensional imaging” (Col 7 lines 64-66).
However, Sumanaweera does not teach the compensating of a 3D motion of a region of interest. Again, Friemel accounts for the movement compensation in Col 1 lines 57-59, wherein “producing three-dimensional ultrasound images by compensating for movement of the ultrasound probe or an object of interest” is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the three-dimensional movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
Regarding claim 12, Sumanaweera further teaches the ultrasound imaging system wherein the computer readable computer program instructions further cause the ultrasound imaging system to obtain data indicative of a field of view of each image in the image sequence. Fig. 1 illustrates four individual images 12 obtained by the system (via transducer 22, beamformer 24, and data processor 26) that are joined to make a composite image, based on identification of a feature 14 (i.e., ultrasound data) in each image. Therefore, the components of indicative of a field of view.
With respect to claim 13, Sumanaweera further teaches wherein the computer readable computer program instructions further cause the ultrasound imaging system to identify a region of interest in at least the current image. The flow chart of Fig. 3 with step 40 for identifying “a feature within a first frame” (Col 4 lines 10-11) and necessarily sequentially acquired frames (see discussion for claim 6), further necessitates the processor 32 or 34 perform the claimed function. 
Regarding claim 14, Sumanaweera further teaches wherein the at least one previous image comprises a previous composite image having a stabilized region of interest (bolded text not taught). As stated in Col 7 lines 42-45, “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display” (emphasis added). The bolded text suggests that the system necessarily combines previously composited images with a subsequently acquired image (e.g., Composite(1+2) + image3) to generate a larger composited image (i.e., Composite(1+2)+3) as per the stabilization of the feature common to sequential images obtained. 
However, Sumanaweera does not explicitly teach the previous image having a stabilized region of interest. Instead, Friemel provides the stabilized region of interest based on movement compensation of the ‘object of interest’ between two sequential images as for claim 1 and 11 (Col 1 lines 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compounding of continually progressive frames of Sumanaweera with the object of interest movement compensation of Friemel to produce “ultrasound images that [increase] the apparent frame rate without creating .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera and Friemel as applied to parent claims 1 and 11, and further in view of Buckton et al. (US 2012/0150036).
Regarding claim 16, the modification of Sumanaweera teaches the method of claim 1, but does not explicitly teach wherein the predetermined dimensions are based on a user input. Buckton discloses a method and system for acquiring ultrasound data that are arranged to construct a three-dimensional image that “may be spatially stitched together, interleaved, or otherwise combined” ([0020]), which shares a technical field with the instant application. Buckton specifically teaches in step 902 of method 900 (Fig. 9) that “a number of image plane groups (N) to be acquired in the imaged volumes of the object is determined. For example, the total number of groups of image planes 210…that is to be obtained from the imaged volume 200…may be input by an operator” ([0067]). Given that an individual image plane has set dimensions, the combined image would have the dimensions of the sum of the N image planes arranged together. Further, since an operator may determine the number N of image planes, the dimensions are thus predetermined by user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sumanaweera with method step 902 of Buckton in order to provide flexibility to an ultrasound system for imaging a wide variety of targets of the body as determined by an operator.
the imaging system of claim 11, but does not explicitly teach wherein the predetermined dimensions are based on information received from the sensor.
Buckton specifically teaches in paragraph [0067] that “alternatively, the total number of groups of image planes may be a predetermined or default number associated with the ultrasound system 100”, wherein the ultrasound system 100 contains ultrasound probe 106, which is included in the broadest reasonable interpretation of a sensor. Thus, the number N of image planes with their set dimensions defines the dimensions of the combined image, and is therefore considered predetermined.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sumanaweera with method step 902 of Buckton in order to minimize user error of selecting the dimensions of a compounded image by enabling probes for specific purposes or target regions to automatically set the number of image planes to construct the panoramic image. 
Regarding claim 18, the modification of Sumanaweera teaches the method of claim 1, but does not explicitly teach wherein the predetermined dimensions are based on at least one of a size or location of the region of interest. 
Buckton discloses “in another embodiment, the total number of groups of image planes may be automatically determined based on the type of object 202…being imaged” ([0067]). The “type of object” corresponds to the region of interest and inherently provides size or location information. Thus, the number N of image planes predetermined to image the object, and provides predetermined dimensional information of the combination of the N individual image planes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793